Exhibit News release via Canada NewsWire, Calgary 403-269-7605 Attention Business Editors: OPTI Canada and AERI Collaborate on Innovative CO(2) Solutions TSX: OPC CALGARY, June 12 /CNW/ - OPTI Canada Inc. (OPTI) announced today that it is collaborating with the Alberta Energy Research Institute (AERI) to research cost-effective and realistic approaches to carbon dioxide (CO(2)) capture and storage. The organizations are working together to better understand the opportunities presented by CO(2) capture, optimize technology selection and evaluate opportunities for long-term CO(2) storage. The initiative is jointly funded by AERI and the owners of the Long Lake Project, OPTI and Nexen Inc. "This project is a perfect fit with AERI's mission to work in partnership with industry to evaluate and develop advanced technologies that reduce the environmental footprint of oil sands operations," said Eddy Isaacs, Executive Director of AERI. "The Long Lake Project is a state-of-the-art oil sands operation, with a unique design that facilitates the capture of a concentrated stream of CO(2). The knowledge gained through this collaboration will be transferable to our work with the industry as a whole, and will also assist government agencies in developing policies for the sustainable development of the province's valuable oil sands resources." "Our proprietary integrated OrCrude(TM) process is designed to significantly decrease our reliance on natural gas, while producing the highest quality crude from Canada's oil sands with low operating costs," said Jim Arnold, Chief Operating Officer of OPTI. "We are the first to apply gasification technology in Canada's oil sands to convert low value bitumen components into useful fuel energy and hydrogen, a technology that can also be a key step in carbon capture. We see our collaboration with AERI as a natural extension of our work to find creative and practical ways to responsibly extract the long-term value of our resource base." Working Towards a Comprehensive CO(2) Solution OPTI is also a member of two leading Canadian consortiums investigating CO(2) capture and storage, ICO2N and ASAP. The Integrated CO(2) Network (ICO2N) is a proposed carbon capture and storage (CCS) system for Canada. It is intended to provide a framework for an efficient, environmentally sensitive system of CO(2) capture, transport and long-term storage as well as explore opportunities for using captured CO(2) to enhance hydrocarbon recovery. The companies participating in the ICO2N carbon capture and storage initiative represent a cross-section of Canadian industry committed to helping Canada meet its climate change objectives while supporting economic growth. Once constructed, this proposed Canadian CCS system will move CO(2) captured from multiple industrial sites via pipeline to storage sites deep underground. The Alberta Saline Project (ASAP) is an industry supported initiative to identify suitable locations for the long-term storage (sequestration) of CO(2) in deep geological formations. The consortium is identifying and prioritizing suitable deep saline aquifer locations for a pilot program to demonstrate the feasibility of CO(2) storage. The project will involve industry participants, government agencies, academic organizations and consultants in an effort to design and demonstrate safe and reliable long-term storage. About AERI AERI is the strategic energy technology arm of the Alberta Government in the Ministry of Advanced Education and Technology. Its mission is to enhance the development of Alberta's energy resources through investment in research, technology and innovation in partnership with industry. About OPTI OPTI Canada Inc. is a Calgary, Alberta-based company focused on developing the fourth and next major integrated oil sands project in Canada, the Long Lake Project, in a 50/50 joint venture with Nexen Inc. The first phase of the Project consists of 72,000 barrels per day of SAGD (steam assisted gravity drainage) bitumen production integrated with an OPTI-operated upgrading facility, using OPTI's proprietary OrCrude(TM) process and commercially available hydrocracking and gasification. Through gasification, this configuration substantially reduces the exposure to and the need to purchase natural gas. The Project is expected to produce 58,500 bbl/d of products, primarily 39 degree API Premium Sweet Crude (PSC(TM)) with low sulphur content, making it a highly desirable refinery feedstock. OPTI's common shares trade on the Toronto Stock Exchange under the symbol OPC. Additional information regarding the Long Lake Project is available at http://www.longlake.ca. Forward-Looking Statements Certain statements contained herein are forward-looking statements, including statements relating to: OPTI's operations; business prospects, expansion plans and strategies; OPTI's plans and expectations concerning the use and performance of the OrCrude(TM) process and other related technologies; the cost, development and operation of the Long Lake Project and OPTI's relationship with Nexen Inc. Forward-looking information typically contains statements with words such as "intends," "anticipate," "estimate," "expect," "potential," "could," "plan" or similar words suggesting future outcomes.
